[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                    For the First Circuit


No. 01-1423

                     GEORGEANNA HAWKINS,

                    Plaintiff, Appellant,

                              v.

              MARY HITCHCOCK MEMORIAL HOSPITAL,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

       [Hon. Steven J. McAuliffe, U.S. District Judge]


                            Before

               Selya and Lipez, Circuit Judges,

                 and Singal,* District Judge.


     Nancy S. Tierney for appellant.
     Andrew C. Pickett, with whom Jeffrey S. Brody and Jackson
Lewis Schnitzler & Krupman were on brief, for appellee.



                      November 15, 2001
_____________
*Of the District of Maine, sitting by designation.
           SELYA, Circuit Judge.     In this case, the plaintiff, a

disappointed job-seeker, charges a failure to hire based on her

race (the plaintiff is an African-American woman).                      Finding

insufficient evidence of discrimination, the district court

granted summary judgment in favor of the prospective employer.

See Hawkins v. Mary Hitchcock Mem. Hosp., Civ. No. 93-113, slip

op. at 17 (D.N.H. Jan 30, 2001) (unpublished).                  The plaintiff

appeals.

           We   often   have   commented      that   when   a       lower   court

accurately takes the measure of a case, faultlessly applies the

appropriate     legal   standards,      and    propounds        a    convincing

rationale, "an appellate court should refrain from writing at

length to no other end than to hear its own words resonate."

Lawton v. State Mut. Life Assur. Co., 101 F.3d 218, 220 (1st

Cir. 1996); accord Cruz-Ramos v. P.R. Sun Oil Co., 202 F.3d 381,

383 (1st Cir. 2000); Ayala v. Union de Tronquistas, Local 901,

74 F.3d 344, 345 (1st Cir. 1996); Holders Capital Corp. v. Cal.

Union Ins. Co. (In re San Juan Dupont Plaza Hotel Fire Litig.),

989 F.2d 36, 38 (1st Cir. 1993).        This is a paradigmatic example

of such an instance.     Accordingly, we uphold the judgment below

for substantially the same reasons elucidated in the district

court's thoughtful rescript.       We add only a few comments.




                                  -3-
            First:     The question here is not, as the plaintiff

assumes, whether she might in fact have been a good prospect for

employment.     Rather, the question is whether the employer's

reasons for rejecting her three successive applications for a

housekeeping    position        —   legitimate   on   their     face    —    were

pretextual (and, thus, capable of supporting an inference of

discriminatory       animus).       See   Feliciano   de   la    Cruz       v.   El

Conquistador Resort & Country Club, 218 F.3d 1, 6 (1st Cir.

2000); Smith v. F. W. Morse & Co., 76 F.3d 413, 421 (1st Cir.

1996).   We have carefully canvassed the record and have found a

dearth of evidence sufficient to create a genuine dispute as to

duplicity on the employer's part.           A plaintiff cannot carry her

burden of showing pretext merely by questioning the defendant's

stated reasons for acting in a particular way.                   Hoeppner v.

Crotched Mt. Rehab. Ctr., 31 F.3d 9, 17 (1st Cir. 1994); Gadson

v. Concord Hosp., 966 F.2d 32, 34 (1st Cir. 1992) (per curiam);

see also Griggs-Ryan v. Smith, 904 F.2d 112, 115 (1st Cir. 1990)

(explaining that "a genuine issue of material fact does not

spring into being simply because a litigant claims that one

exists").

            Second:     In disparate treatment "failure to hire"

cases, plaintiffs typically complain of being treated unfairly.

This case is no exception.                But an employer can hire one


                                      -4-
employee instead of another for any reason, fair or unfair,

without running afoul of the anti-discrimination laws so long as

the employer's stated reason is not pretextual and its choice is

not driven by race or some other protected characteristic.

Smith, 76 F.3d at 422.              Here, the employer's stated reasons —

poor references, an erratic work history, and the like — are

legitimate on their face, and the plaintiff's attempt to explain

away those data, whether or not persuasive, does not vitiate the

employer's right to rely on them.              See Gadson, 966 F.2d at 35.

              Third:     The plaintiff claims that the trial court

should have inferred racial discrimination from the fact that

the hospital had very few African-American employees (none in

the housekeeping department at the crucial time).               We disagree.

Without   a    statistical      analysis      indicating,   inter   alia,   the

racial composition of the applicant pool, the mere fact that a

particular minority is not much in evidence in a given work

force proves nothing.           LeBlanc v. Great Am. Ins. Co., 6 F.3d

836, 848 (1st Cir. 1993).            This is especially so where, as here,

the   plaintiff        makes   no    meaningful    connection   between     the




                                        -5-
statistics, the hospital's hiring practices, and her situation.1

See LeBlanc, 6 F.3d at 848; Gadson, 966 F.2d at 35.

         Fourth: Although the plaintiff has identified a number

of factual disputes (e.g., whether or not the unflattering

references that the employer received were accurate), none of

those disputes were material to the dispositive issues in the

case.   See United States v. One Parcel of Real Prop. (Great

Harbor Neck, New-Shoreham, R.I.), 960 F.2d 200, 204 (1st Cir.

1992) (explaining that a factual dispute, to be material, must

concern a fact that carries with it the potential to affect the

outcome of the suit under applicable law).   Since the only facts

that genuinely have been placed in dispute lack the capacity to

affect or alter the outcome of the suit, those disputed facts

cannot derail the summary judgment engine.    See Woods-Leber v.

Hyatt Hotels of P.R., Inc., 124 F.3d 47, 49 (1st Cir. 1997);

Morris v. Gov't Dev. Bank, 27 F.3d 746, 748 (1st Cir. 1994).

         We need go no further.     We understand the plaintiff's

frustration at being denied an opportunity to prove herself in

the workplace — but the body of federal law that protects a job

applicant against racial discrimination in employment does not


    1Indeed, the record reveals that the plaintiff thrice
completed the hospital's standard application (which was color-
blind). On the first two occasions, the hospital rejected her
application without an interview and, for aught that appears,
without any knowledge of her race or color.

                              -6-
inoculate her against an employer's honest exercise of its

business judgment — whether or not that judgment is mistaken.

See Gadson, 966 F.2d at 34; see also Morgan v. Mass. Gen. Hosp.,

901 F.2d 186, 191 (1st Cir. 1990) (explicating same principle in

a termination of employment case).            Because the district court

recognized    that   this     record    lacked   significantly    probative

evidence from which an inference of pretext (and, thus, an

inference of discrimination) plausibly could be drawn, Hawkins,

slip   op.   at   17,   the    court    did   not   err   in   granting   the

defendant's motion for brevis disposition.



Affirmed.    See 1st Cir. R. 27(c).




                                       -7-